Citation Nr: 9914988	
Decision Date: 05/27/99    Archive Date: 06/07/99

DOCKET NO.  97-33 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a bilateral knee 
disability. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant, [redacted], [redacted], and [redacted]


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to 
November 1970.

This case comes to the Board of Veterans' Appeals (Board) 
from a September 1997 RO decision which denied service 
connection for a bilateral knee disability.  A personal 
hearing was held before an RO hearing officer in April 1998.  
A hearing was conducted before a member of the Board in 
January 1999.  At the Board hearing, and subsequently, the 
veteran submitted additional evidence and waived initial RO 
consideration of such evidence.  38 C.F.R. § 20.1304 (1998).


FINDING OF FACT

The veteran has not submitted competent evidence to show a 
plausible claim for service connection for a bilateral knee 
disability.


CONCLUSION OF LAW

The veteran's claim for service connection for a bilateral 
knee disability is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty from February 1969 to 
November 1970.  A review of his service medical records shows 
that on medical examination performed for enlistment purposes 
in July 1968, his lower extremities were listed as normal.  
Except for the service separation examination, the service 
medical records do not refer to knee problems.  On medical 
examination performed for separation purposes in November 
1970, with reference to evaluation of the lower extremities, 
the examiner noted that the veteran reported he had 
experienced an injury and claimed that he fell while on board 
a ship in September 1970 and injured his right knee.  The 
examiner indicated that an examination of the right knee was 
normal, with full range of motion.  No abnormalities were 
noted with respect to the left knee.  It was noted that the 
history of lower extremity injury was not considered 
disabling.

Post-service medical records are negative for a disability of 
either knee until the 1990s.  VA medical records dated from 
March 1997 to May 1997 reflect treatment for complaints of 
bilateral knee pain.  A March 1997 treatment note shows that 
the veteran reported that he fell on both knees during 
service in 1970, and they had bothered him since that time.  
He also complained of wrist pain.  On examination of the 
knees, there was no tenderness, edema, or redness, and range 
of motion was excellent.  The diagnoses were degenerative 
joint disease and gout.  April 1997 X-ray studies of the 
knees showed soft tissue swelling with no bony abnormalities, 
bilaterally.  A May 1997 treatment note shows that the 
veteran reported that his knee pain was worse on the left.  
On examination of the knees, there was slight edema on the 
left, with none on the right.

In May 1997 the veteran submitted a claim for service 
connection for a bilateral knee disability.  He asserted that 
he injured both knees during service in September 1970.  He 
reported post-service medical treatment for a bilateral knee 
disability by a private physician, Dr. B. Taylor, from 1994 
to the present, and at a VA facility in March 1997.

By a letter dated in September 1997, Dr. Taylor indicated 
that the veteran was his patient, and he had treated him for 
gout and gouty arthritis of the left knee.

An October 1997 treatment note from the Spartanburg Regional 
Healthcare System emergency department shows that the veteran 
was treated for pain of the right knee and left foot.  On 
examination of the right knee, there was effusion and 
tenderness.  Fluid was aspirated from the right knee and an 
injection was administered.  The diagnosis was gout.

By a statement dated in October 1997, the veteran asserted 
that he injured both knees during service, and that he did 
not receive a complete examination upon separation from 
service.  He reported post-service treatment for a left knee 
disability, and said he had had fluid drawn from his right 
knee.  He stated that he walked with a cane most of the time.

By a letter dated in April 1998, Dr. Taylor indicated that 
the veteran was his patient, and he had treated him for gout 
and gouty arthritis of both knees.

An April 1998 VA outpatient treatment record shows that the 
veteran reported extreme pain in his left knee and said he 
had gone to the emergency room three times for this 
condition.  He reported that he injured his left knee during 
service.  The diagnoses were degenerative joint disease and 
gout.

At an April 1998 RO hearing, the veteran reiterated many of 
his assertions.  He said that during service, he tripped and 
fell while on board ship, and landed on the ledge of a 
doorway with both knees.  He said the only time he reported 
this incident was upon separation medical examination.  He 
asserted that his current condition was related to the in-
service incident as that was the only time he ever had that 
hard of a fall on his "knee" [sic], and he denied any post-
service injuries to his knees.   He reported current VA 
treatment for a bilateral knee disability, and said he had 
been receiving medical treatment for this condition since the 
early 1990s.  He said a VA doctor told him his current knee 
disability was related to the in-service fall.

VA outpatient treatment records dated from September 1998 to 
December 1998 reflect treatment for bilateral knee pain.  A 
September 1998 consultation request shows that the veteran 
reported a history of bilateral knee injuries during service.  
A September 1998 treatment note shows that the veteran 
complained of left knee, left wrist, and left hand pain; the 
pertinent diagnoses were degenerative joint disease and gout.  
A December 1998 treatment note shows that the veteran 
reported bilateral knee pain since a fall during military 
service in 1970.  The examiner noted that X-ray studies of 
both knees showed no evidence of bone or joint injury.  The 
diagnosis was chondromalacia patella bilaterally, more severe 
on the left.

Private medical records dated in November 1998 from Mary 
Black Memorial Hospital reflect treatment for left knee pain.  
Fluid was aspirated from the left knee; the diagnosis was 
recurrent left knee effusion.

At a January 1999 Board hearing, the veteran reiterated many 
of his assertions.  He stated that he had no knee problems 
prior to service, that he had a knee injury in a fall during 
service, and that he developed a knee disability as a result 
of such fall.  He said he did not seek treatment immediately 
following the fall, and only reported the injury on 
separation medical examination.  He said he did not seek 
medical treatment for many years after separation from 
service, and treated himself for the condition.  Witnesses 
(friends of the veteran) collectively related that he did not 
have a knee condition prior to service, and that he currently 
had a knee disability which affected his daily activities.  
[Subsequent to the hearing, in connection with a motion to 
correct the hearing transcript, the veteran emphasized that 
both knees were injured in service.]

In February 1999, the veteran submitted photocopies of 
private medical records (the name of the treating physician 
is illegible on such copies), which reflect treatment for a 
low back disability in 1997 and 1998, and for complaints of 
bilateral knee pain in February 1999.  A February 1999 
treatment note shows that the veteran reported bilateral knee 
pain for thirty years, since a fall during service.  The 
diagnostic assessment was internal derangement of the right 
and left knees with chronic effusions.  The doctor opined 
that the veteran's "problem certainly could have resulted 
from an injury back 30 years ago when he was in the 
service."

An April 1999 VA outpatient treatment record reflects 
treatment for bilateral knee pain.


II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service incurrence 
will be presumed for certain chronic diseases, including 
arthritis, if manifest to a compensable degree within the 
year after active service.  38 U.S.C.A. §§  1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

The veteran claims service connection for a bilateral knee 
disability which he asserts was incurred when both knees were 
injured during military service.   His claim presents the 
threshold question of whether he has met his initial burden 
of submitting evidence to show that his claim is well 
grounded, meaning plausible.  If he has not presented 
evidence that his claim is well grounded, there is no duty on 
the part of the VA to assist him with his claim, and the 
claim must be denied.  38 U.S.C.A. § 5107(a); Grivois v. 
Brown, 6 Vet. App. 136 (1994).  For the veteran's claim for 
service connection to be plausible or well grounded, it must 
be supported by competent evidence, not just allegations.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).

In order for a service connection claim to be well grounded, 
it must be supported by competent evidence of a current 
disability (medical evidence of a diagnosis), competent 
evidence of incurrence or aggravation of a disease or injury 
in service (medical evidence or, in some circumstances, lay 
evidence), and competent evidence showing causality between 
service and a current disability (medical evidence).  Caluza 
v. Brown, 7 Vet. App. 498 (1995); Grivois, supra; Grottveit 
v. Brown, 5 Vet. App. 91 (1993).

The service medical records from the veteran's 1969-1970 
active duty are negative for problems with either knee, 
except for the veteran's history which he gave at the 
separation examination.  On the separation medical 
examination in November 1970, he reported a lower extremity 
injury and more specifically claimed that he fell while on 
board a ship in September 1970 and injured his right knee.  
The examiner indicated that current examination of the right 
knee was normal, with full range of motion.  No abnormalities 
were noted with respect to the left knee.

The first post-service medical evidence of a disability of 
either knee is dated in 1997, and the veteran claims post-
service treatment beginning in 1994, well over 20 years after 
separation from service.  The medical records in the 1990s 
show diagnoses such as gouty arthritis of the knees, 
degenerative joint disease (although X-rays have been 
negative), bilateral chondromalacia patella, and internal 
derangement of the knees.

With regard to the private doctor's statement in February 
1999, that an injury described by the veteran as occurring 
during his service "certainly could have" caused the 
current bilateral knee condition, there is no indication that 
the doctor reviewed any historical records and, under the 
circumstances, the doctor's statement is speculative and does 
not constitute competent medical evidence of causality for a 
well-grounded claim.  Tirpak, supra.  Similarly, the 
veteran's self-reported lay history, transcribed in some of 
the other post-service medical records, that his bilateral 
knee disability began in service, does not constitute 
competent medical evidence of causality as required for a 
well-grounded claim.  LeShore v. Brown, 8 Vet. App. 406 
(1995).

Assertions by the veteran, his representative, and his 
friends, as to the cause of his condition are not cognizable 
evidence, since, as laymen, they have no competence to give a 
medical opinion on the diagnosis or etiology of a disorder.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The veteran has not presented competent medical evidence 
linking the current bilateral knee disability with service; 
without such evidence, the claim for service connection is 
not well grounded and must be denied.  38 U.S.C.A. § 5107(a); 
Caluza, supra.



ORDER

Service connection for a bilateral knee disability is denied.


		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals



 

